United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-851
Issued: September 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2013 appellant, through her attorney, filed a timely appeal of a
February 4, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden to establish that the constructed position of
appointment clerk represented appellant’s wage-earning capacity.
Appellant’s counsel argues on appeal that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 21, 2004 appellant, then a 46-year-old general office clerk, filed an
occupational disease claim alleging that she suffered from carpal tunnel syndrome in her right
wrist as a result of performing fine, manipulative repetitive duties during her federal
employment. On January 5, 2005 OWCP accepted her claim for carpal tunnel syndrome of the
right hand and right wrist sprain. On May 25, 2006 it updated appellant’s claim to include
acceptance of left carpal tunnel syndrome. Appellant underwent a right carpal tunnel release on
November 4, 2005 and a left carpal tunnel release on August 27, 2006. On April 25, 2007
OWCP accepted that she sustained a recurrence on February 20, 2007 andon September 29,
2010, it accepted a recurrence as of September 17, 2010.
In a September 9, 2010 report, Dr. Jeffrey Kirschman, appellant’s treating physician who
is Board-certified in family and occupational medicine, noted that appellant was working with
restrictions. In a work capacity evaluation of the same date,he indicated that she could
intermittently lift 10 pounds; could sit 6 hours a day; stand or walk 7 hours a day; kneel, bend or
stoop 1 hour a day; twist ½ hour a day; push/pull 45 pounds 2 hours a day; do simple grasping
2 to 4 hours a day; and do fine manipulation and reaching above the shoulder 1 to 2 hours a day.
Dr. Kirschman updated this report on March 11, 2011 and listed the same restrictions.
On October 22, 2010 OWCP referred appellant for vocational rehabilitation services. In
a May 20, 2011 report, the vocational counselor conducted a thorough assessment of
hereducation and work history, personal profile, functional abilities and assessments pursuant to
placement surveys and tests. He noted that, prior to working as a general office clerk for the
employing establishment, appellant worked as a clerk typist/secretary and that she has had
computer training.The vocational counselor listed possible employment goals as hospital
admitting clerk and data examination clerk, but noted that appellant would benefit from a work
adjustment program and career counseling. In a July 27, 2011 report, he listed acceptable
employment options as sales attendant, counter clerk and information clerk. In a July 31, 2011
job classification report, the vocational counselor indicated that an appointment clerk (alternate
titles: front desk receptionist, reception clerk) would be acceptable. He noted that appellant had
sufficient vocational preparation for this position and noted that the job was available in
sufficient numbers so as to make it reasonably available to her within her commuting area. In a
July 12, 2012 report, the vocational counselor indicated that a position as a physical clerk
required light lifting, frequent reaching and handling and occasional fingering. The form defines
frequent as an activity that exists one-third to two-thirds of the time and occasional as an activity
which exists up to one-third of the time. The form also indicates that light strength level
involves occasional lifting of up to 20 pounds and frequent lifting of up to 10 pounds. The
vocational counselor indicated that appellant could earn $481.00 a week as an appointment clerk.
On July 5, 2012 OWCP issued a notice proposing to reduce appellant’s compensation as
it determined that the position of appointment clerk was medically and vocationally suitable for
her and represented her wage-earning capacity.
By decision dated August 7, 2012, OWCP reduced appellant’s benefits effective that date
to reflect that she was capable of performing the duties of an appointment clerk.

2

On August 10, 2012 appellant requested a telephone hearing before an OWCP hearing
representative. At the hearing held on November 19, 2012,she testified that she is now employed
as a temporary payment processing clerk at the Cleveland Clinic Foundation making $9.25 an
hour or $370.00 per week. Appellant noted that this position will end December 28, 2012. Her
counsel contended that appellant’s loss of wage-earning capacity should be based on the $370.00
that she is actually making and not the $481.00 that was found to be her wage-earning capacity.
By decision dated February 4, 2013, the hearing representative affirmed the August 7,
2012 loss of wage-earning capacity determination.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 Its burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.3
Section 8115 of FECA4 provides that wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity or the employee has no actual earnings, his or her wage-earning capacity is determined
with due regard to the nature of his or her injury, the degree of physical impairment, his or her
usual employment, his or her age, his or her qualifications for other employment, the availability
of suitable employment and other factors or circumstances which may affect his or her
wage-earning capacity in his or her disabled condition. Wage-earning capacity is a measure of
the employee’s ability to earn wages in the open labor market under normal employment
conditions.5 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.6 The
fact that an employee has been unsuccessful in obtaining work in the selected position does not
establish that the work is not reasonably available in the commuting area.7
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP for selection of a position, listed in the Department of Labor’s Dictionary of
Occupational Titles or otherwise available in the open market, that fits the employee’s
capabilities with regard to his or her physical limitations, education, age and prior experience.
2

D.C., Docket No. 13-747 (issued June 25, 2013); see also Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M.
Gardner, 36 ECAB 238, 241 (1984).
3

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

5 U.S.C. §§ 8101-8193, 8115.

5

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

6

Id.

7

See Leon A. Cartier, 32 ECAB 652, 657 (1981).

3

Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
service.8 Finally, application of the principles set forth in Albert C. Shadrick, will result in the
percentage of the employee’s loss of wage-earning capacity.9
ANALYSIS
OWCP accepted that appellant suffered from bilateral carpal tunnel syndrome and a right
wrist sprain as a result of her federal duties and paid appropriate compensation and medical
benefits. However, it reduced her compensation benefits effective August 7, 2012 as it found
that she had the capability of working as an appointment clerk.
In reducing compensation benefits based on a constructed position, the position must be
both vocationally and medically suitable based on claimant’s specific medical condition. The
Board notes that the record reflects that the position of appointment clerk is vocationally
suitable,given her educational level and work experience.10
However, in determining an employee’s wage-earning capacity based on a position
deemed suitable but not actually held, OWCP must consider the degree of physical impairment,
including impairments resulting from the employment-related injury and preexisting
conditions.11 The selected position was not within work restrictions provided by Dr. Kirschman.
For example, the vocational counselor completed a form describing the physical duties of the
appointment clerk position,which included occasional reaching and handling and occasional
fingering. Pursuant to the form, frequent is defined one-third to two-thirds of the time or
approximately 2.66 to 5.33 hours in an 8-hour workday. Dr. Kirschman limited appellant to two
to fourhours of simple grasping. Furthermore, the position required light strength, which is
defined as occasional lifting of up to 20 pounds, buthe indicated that appellant could only
intermittently lift 10 pounds. Dr. Kirschman also limited fine manipulation to one to two hours a
day, butthe position as described by the vocational counselor required occasional fingering. As
occasional is defined as up to one-third of the time and one-third of an 8-hour day is 2.66 hours,
this exceeds appellant’s restrictions.
OWCP’s procedures state that, unless the medical evidence is clear and unequivocal,
OWCP should seek the advice of a physician regarding the medical suitability of the position.
The Board finds that the medical evidence is not clear and unequivocal in this case.12 Therefore,
OWCP did not meet its burden in this case.

8

G.A., Docket No. 12-1826 (issued June 25, 2013).

9

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).
10

See J.L., Docket No. 12-44 (issued May 21, 2012).

11

See N.J., 59 ECAB 171 (2007).

12

D.C., supra note 2.

4

CONCLUSION
The Board finds that OWCP did not meet its burden to establish that the constructed
position of appointment clerk represented appellant’s wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THATthe decision of the Office of Workers’
Compensation Programs dated February 4, 2103 is reversed.
Issued: September 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

